Wilson, Judge:
These appeals for reappraisement listed in schech ule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States concerning the merchandise referred to in the attached Schedule “A,” as follows:
1. Said merchandise consists of binoculars and leather carrying cases which, in John P. Herber & Co. Inc. v. United States, C.D. 1519, this Court held to be subject to appraisement separately according to the value of each class of articles.
2. At the time of exportation of such merchandise to the United States, the price at which such or similar merchandise was freely offered for sale, to all purchasers, in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade for exportation ito the United States, are the unit prices as shown in the attached schedule “A,” in United States currency, packing included, the foreign value of such or similar merchandise being no higher.
3. The appeals for reappraisement are limited to the items enumerated in schedule “A” and abandoned in all other respects and the said appeals may be deemed submitted for decision upon this stipulation.
*657On the agreed facts, I find and hold that export value, as such value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the items referred to in schedule “A,” attached to and made part of this decision, and that such value is represented by the unit prices as shown in said schedule “A” for the respective periods shown thereon, in United States currency, packing included.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent, the appeals are hereby dismissed.
Judgment will be entered accordingly.